DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment filed on May 19, 2021 (hereinafter “Am.”) has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features such as, e.g., the axis of rotation of the clipless pedal, the first and second directions, the attachment point and the points abutting the first and second portions in claim 1; the point proximate to the attachment point in claim 3; and the decoupling tool in claim 11 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action (hereinafter “OA”) to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Specification
1.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter such as, e.g., “a first surface,” “a clamping mechanism,” “an axis of rotation of the clipless pedal,” “a first direction,” “a second direction,” “an attachment point,” “a point, “a first portion,” “a second portion,” “a first surface” and “a second surface” in claim 1; “a first protrusion” and “a second protrusion” in claim 2; “a first clamping arm,” “a second clamping arm” and “a point” in claim 3; “a line proximate to the first coupling” and “a line proximate to the second coupling” in claim 5; “a first distance” in claim 16; and “a gap” in claim 17.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction is required.
	The Examiner respectfully submits that MPEP § 608.01(o) states:
	The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. See MPEP § 2111.01 and § 2173.05(a).

Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.

New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification. See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1).  (Bold and emphases added)

	Applicant is respectfully suggested to make appropriate amendment of the specification to provide clear support or antecedent basis in the specification for numerous new terms in the amended claims in order to ensure certainty in construing the claims in the light of the specification and drawings.  Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings") cited in MPEP § 2111.01.  
2.	The disclosure is objected to because of the informalities, inter alia, each part of the claimed invention such as, e.g., the axis of rotation, the first direction, the second direction, the attachment point, the points, the first and second portions, the first and second surfaces of the clamping mechanism in claim 1; the first protrusion and the second protrusion in claim 2; the first clamping arm, the second clamping arm and the point in claim 3; and the lines proximate to the first and second couplings in claim 5 should be designated by a reference character.  See MPEP § 608.01(o) and 37 CFR 1.75(d)(1) above.  Appropriate correction is required.
3.	The specification has not been checked to the extent necessary to determine the presence of all possible errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (hereinafter
“BRI”) using the plain meaning of the claim language in light of the specification as it would be understood by a person having ordinary skill in the art (hereinafter “PHOSITA”).  The BRI of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181(I), claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional
language, typically, but not always linked by the transition word “for” (e.g., “means for”) or 
another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise
indicated in an OA. Conversely, claim limitations in this application that do not use the word  “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an OA.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is(are) “clamping mechanism” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(a) 	Amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f)
or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(b) 	Present a sufficient showing that the claim limitations recite sufficient structure to
perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-
AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior OA on February 19, 2021.
35 USC § 112
Claims 1-14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	The term “a point” in claims 1 and 3 is a subjective term.  As noted, the plain meaning (MPEP § 2111.01) of the term “a point” is, e.g., “a location represented by a dot. A point does not have any length, width, shape or size, it only has a position” as seen in www.cuemath.com from common dictionaries such as Google search attached.  Thus, e.g., regarding claim 1, as shown in FIGS. 2 and 12-18, there are numerous points that abut the first portion and/or the second portion of the clamping mechanism (12, 14, FIG. 1) of the clipless pedal (2) during engagement of the pedal adapter (1) to the clipless pedal (2).  It is unclear which point within a full spectrum of possible abutting points is the claimed point.  Whether a particular abutting point is covered by the claims would depend upon the unrestrained, subjective opinion or determination of a particular individual purported to be practicing the invention.  See MPEP §§ 2173.02 and 2173.05(IV).
b.	The term “a point” in claims 1 and 3 is indefinite because the claims and/or the specification provides no clear guidance as to which/what methodology is used to define the  claimed point.   See the terms such as “slope” in Dow Chem. Co. v. NOVA Chems. Corp., 115 USPQ2d 2024 (Fed. Cir. 2015); “molecular weight” in Teva, 789 F.3d at 1341, 1344-1345; “scored flexural strength” in nonprecedential Pacific Coast Building v. CertainTeed Gypsum Inc., Case No. 19-1524, Fed. Cir. 6/30/2020; and “passive link” in Infinity Computer Products, Inc. v. Oki Data Americas, Inc., Case No. 2020-1189, Fed. Cir. 2/10/2021.  
c.	The term “a line” in claims 5 and 9 is a subjective term.  As noted, the plain meaning  or definition of “a line” is, e.g., “a mark connecting two points, something stretched between two things, or two or more people standing in a row” as seen in www.yourdictionary.com from common dictionaries such as Google search attached.  Thus, e.g., regarding claim 5, as shown in FIGS. 5-18, there are numerous lines that are proximate to the first coupling (13) and/or the second coupling (19) in a direction parallel to the axis of rotation of the clipless pedal (2) on the crank (108).  It is unclear which lines within a full spectrum of possible lines are the claimed lines.  Whether a particular line is covered by the claims would depend upon the unrestrained, subjective opinion or determination of a particular individual purported to be practicing the invention.  See MPEP §§ 2173.02 and 2173.05(IV) supra.
d.	The limitation “a line” in claims 5 and 9 is indefinite because the claims and/or the specification provides no clear guidance as to which/what methodology is used to define the  claimed line(s).   See legal precedent cited above.
e.	The term "substantially" in claims 1, 6 and 17 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear, e.g., in claim 1, what range of angles defined by the first face and the second surface is required in order to be considered to be “substantially perpendicular.”   See informative decision Ex parte Lazzara, Appeal No. 2007-0192 (B.P.A.I. 11/ 13/2007); Ex parte Oetiker, 23 USPQ2d 1641 (B.P.A.I. 1992) cited in MPEP § 2173.05(b); and Verve LLC v. Crane Cams Inc., 60 USPQ2d 1219 (DC EMich 2001) (The term "substantially" as used in claims for automotive push rod having "substantially constant wall thickness" throughout its length, is sufficiently indefinite to render claims void.).
f.	It is unclear whether the terms that appear at least twice such as “a point proximate to the attachment point of the clipless pedal on the crank” in claim 3; and “a clamping mechanism” in claim18/1 refers to the same or different things.  Please see double inclusion in MPEP § 2173.05(o).  Applicant is respectfully suggested to identify each claimed element with reference to the drawings.  
	Claim Rejections - 35 USC § 102
Claims 1-3, 6-7, 10-14 and 18, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagano (US 5,806,379 which is a family member of EP 0516013A2 cited as an X category reference in Applicant’s corresponding EP 3786050 A1).
Claim 1
Nagano teaches a bicycle pedal adapter (5) for providing a pedaling surface on a clipless pedal (3) with multi-sided cleat engagement (4a), the bicycle pedal adapter (5) comprising:
a top wall (7) comprising a first surface (see Appendix hereinafter “Ap.”), the first surface (7) providing a foot support (7) and positioned on a side of the top wall (7) distal to a clamping mechanism (4a) of the clipless pedal (3)  and parallel to an axis of rotation (2, FIG. 2) of the clipless pedal (3) on a crank (1) during engagement of the bicycle pedal adapter (5) to the clipless pedal (3), the top wall (7) further comprising a second surface (facing 4 in FIGS. 1-2, see Ap.) opposite the first surface (Ap.) and proximate to the clamping mechanism (4a) of the clipless pedal (3);
a first coupling (10, FIGS. 1-2) disposed on a first portion (10) of the second surface (Ap.),
the first coupling (10) extending in a first direction (Ap.) perpendicular to the axis of rotation (2)
of the clipless pedal (3) on the crank (1) during engagement of the bicycle pedal adapter (5) to the
clipless pedal (3);
a second coupling (10) disposed on a second portion (10) of the second surface (Ap.), the second coupling (10) extending in a second direction (Ap.) perpendicular to the axis of rotation (2) of the clipless pedal (3) on the crank (1) during engagement of the bicycle pedal adapter (5) to the clipless pedal (3);
a first restraining member (side surface of 10, see Ap.) disposed on the second surface (Ap.) of the top wall (7) proximate to an attachment point (FIG. 1, see Ap.) of the clipless pedal (3) on the crank (1), the first restraining member (Ap.) comprising a first face (Ap.) extending substantially perpendicular to the second surface (facing 4 in FIG. 2, see Ap.) to a point (FIG. 2, see Ap.) abutting a first portion of the clamping mechanism (4a) of the clipless pedal (3) during engagement of the pedal adapter (5) to the clipless pedal (3); and
a second restraining member (side surface of 10, see Ap.) disposed on the second surface (Ap.) of the top wall (7) distal to the attachment point (FIG. 1) of the clipless pedal (3) on the crank (1), the second restraining member (Ap.) comprising a second face (Ap.) extending substantially perpendicular to the second surface (Ap.) to a point (FIG. 2, see Ap.) abutting a second portion of the clamping mechanism (4a) of the clipless pedal (3) during engagement of the pedal adapter (5) to the clipless pedal (3),
wherein, during engagement of the bicycle pedal adapter (5) to the clipless pedal (3), the first and second restraining members (Ap.) restrict rotation of the bicycle pedal adapter (5) around an (vertical) axis perpendicular to the top wall (7) as seen in FIG. 2.  Ibid. 2:32-3:20, claims 1-8.  
Claim 1 is anticipated by Nagano because each and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference Nagano. Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131.  On the one hand, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  On the other hand, if the prior art structure is capable of performing the intended use, then, it meets the claim.  In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).  See also In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997); In re Danly, 120 USPQ 528 (CCPA 1959); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) and MPEP § 2114.  In addition, it is well settled that the “wherein” or “whereby” clause that merely states the inherent results of limitations in the claim adds nothing to the claim’s patentability or substance.  Texas Instruments Inc. v. International Trade Commission, 26 USPQ2d 1018 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 2001); and MPEP § 2111.04.   
Claim 2
The first coupling (10) comprises a first protrusion (Ap.) and material (see “MATERIAL 1” in Ap.) defining a first cavity (Ap.), wherein the first protrusion (Ap.) contacts the material (Ap.) defining the first cavity (Ap.), and the first protrusion (Ap.) is positioned distal to the second surface (Ap.) of the top wall (7) relative to the material (Ap.) defining the first cavity (Ap.), and
wherein the second coupling (10) comprises a second protrusion (Ap.) and material (see “MATERIAL 2” in Ap.) defining a second cavity (Ap.), wherein the second protrusion (Ap.) contacts the material (Ap.) defining the second cavity (Ap.), and the second protrusion (Ap.) is positioned distal to the second surface (Ap.) of the top wall (7) relative to the material (Ap.) defining the second cavity (Ap.).
Claim 3
The bicycle pedal adapter (5) is coupled with the bicycle pedal (3) engaged with the
clamping mechanism (4a) of the clipless pedal (3), the first restraining member (Ap.) contacts a portion of a first clamping arm (4a in FIG. 2) of the clamping mechanism (4a) at a point proximate to the attachment point (FIG. 1) of the clipless pedal (3) on the crank (1), and a portion of a second clamping arm (4a) of the clamping mechanism (4a) at a point proximate to the attachment point (Ap.) of the clipless pedal (3) on the crank (1).
Claim 6
The first restraining member (Ap.) comprises a first wall (FIG. 1, Ap.) on the second surface (FIG. 2, Ap.  2) of the top wall (7) having first and second portions (FIG. 1, Ap.) extending substantially perpendicular to the axis of rotation (2) of the clipless pedal (3) on the crank (1), and wherein the second restraining member (Ap.) comprises a second wall (FIG. 1, Ap.) on the second surface (FIG. 2, Ap.) of the top wall (7) having first and second portions (Ap.) extending substantially perpendicular to the axis of rotation (2) of the clipless pedal (3) on the crank (1).
Claim 7
A concave section (FIG. 1, Ap.) is disposed between the first coupling (10) and the second coupling (10),  wherein the concave section is configured to accommodate a central cylindrical portion (at 2 in FIG. 2) of the clipless pedal (3) during engagement of the bicycle pedal adapter (5) to the clipless pedal (3).
	Claim 10
A first through hole (FIG. 1, Ap.) extending through the top wall (7) at a first location directly above the first protrusion (Ap.), and a second through hole (Ap.) extending through the top wall (7) at a second location directly above the second protrusion (Ap.).
Claim 11
A decoupling recess (FIG. 1, Ap.) extends through the top wall (7), and through at least
one of the first coupling (10) or second coupling (10), wherein the decoupling recess (Ap.) is capable of being proportioned to accommodate a decoupling tool for applying a force to release the clamping mechanism (4a) from at least one of the first coupling (10) or the second coupling (10).  See In re Casey; In re Otto; In re Schreiber; In re Danly; and Ex parte Masham supra.
Claim 12
The first protrusion (Ap.) comprises a sloping section (FIG. 2, Ap.) on a side proximate to the second surface (Ap.) of the top wall (7).
Claim 13
The first protrusion (Ap.) comprises a sloping section (FIG. 2, Ap.) on a side distal to the second surface (Ap.) of the top wall (7).
Claim 14
The bicycle pedal adapter (5) is an integral body of a single material (FIG. 2).
Claim 18
The first restraining member (Ap.) and the first coupling (10) enclose at least one side of the clamping mechanism (4a) during engagement of the bicycle pedal adapter to the clipless pedal.
			Indication of Allowable Subject Matter
1.	Claims 4-5, 8-9, and 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this OA and to include all of the limitations of the base claim and any intervening claims.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with
all formal requirements or specifically traverse each requirement not complied with.  See 37
CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	European Search Opinion of Applicant’s corresponding EP 19194379.4;  
b.	Gardner et al. (US D798,776) teaches an adapter as shown in FIGS. 1-7;
c.	Milanowski (US 7,013,754) teaches an adapter (302) and a pedal (304);
d.	Swift (US 20130074647) teaches an adapter (210, FIG. 11) and a pedal (100); 
e.	Golesh et al. (US 20190054977) teaches an adapter (200) and a pedal (426); 
f.	Terblance (WO 2017046660 A1) teaches an adapter (14) and a pedal (12); and
g.	Lucchesi et al. (US 20160053593) teaches an adapter (20, FIG. 3) and a pedal (17).
Response to Arguments
Applicant's arguments filed May 19, 2021 have been fully considered but they are not persuasive.
I.	Interview Summary
Applicant’s interview summary is OK (MPEP § 713.04).
II.	Allowable Subject Matter
Applicant’s election of non-rewriting claims 2, 7-14, 17-18 as proposed by the Examiner is acknowledged.
III.	Claim Objection
The objection of claim 6 in the prior OA is withdrawn in view of the amendments.
IV.	Claim Interpretation
Applicant contended that the amendments and cancellations render the interpretation of §
112(f) to the claim language has been rebutted or otherwise to be moot.
The Examiner agrees that the amendments rebutted the interpretation of the claim language
“restraining member” under 35 § 112(f) set forth in the prior OA.
V.	35 USC 112(b)
The Examiner agrees that the amendments overcome the rejections under 35 § 112(b) set forth in the prior OA.
VI.	35 USC 102
The rejections under 35 USC 102(a)(1) set forth in the prior OA are withdrawn in view of the amendments.  Applicant’s arguments have been considered but are deemed to be moot in view of new grounds of rejections above.
CONCLUSION
	In view of the foregoing, the Examiner respectfully submits that Applicant’s assertion that all pending claims in this application are in condition for allowance is unsupported by substantial evidence.
Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this OA.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory
period for reply expire later than SIX MONTHS from the date of this final action.   	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINH LUONG/Primary Examiner, Art Unit 3656